Upon Rehearing.
In dealing with plea 3, we were under the impression that the date as therein set out was the date that the appellee became of age; but it now seems to be the date of the trade, and he did not become of age until the following July. Therefore, he was not liable for the use or detention of the car during his minority, and, as that period was included in the plea, the trial court did not err in holding said plea insufficient.
The opinion is to this extent modified, and the application is overruled.
GARDNER, BOULDIN, and FOSTER, JJ., concur.